Citation Nr: 0433365	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  04-08 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
to include as due to Agent Orange (AO) and/or asbestos 
exposure, or as secondary to service-connected diabetes 
mellitus.  

2.  Entitlement to service connection for hypertension, to 
include as due to Agent Orange (AO) and/or asbestos exposure, 
or as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for vision 
impairment/diabetic retinopathy, to include as due to Agent 
Orange (AO) and/or asbestos exposure, or as secondary to 
service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968, to include Vietnam service from February 1967 
to February 1968.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a July 2003 rating decision 
[Parenthetically, the Board notes that a corrected version of 
the July 2003 decision, dated in September 2003, is the 
actual decision associated with the claims file].  

In the decision, the RO, inter alia, denied the veteran's 
claims for service connection for myocardial infarction 
claimed as a heart disability, for hypertension, for vision 
loss, and for right and left sided upper extremity peripheral 
neuropathy.  The veteran filed a notice of disagreement (NOD) 
to the July 2003 rating decision in August 2003.  

In a February 2004 decision, the RO granted service 
connection and assigned a 20 rating each for peripheral 
neuropathy of the upper right and left extremities, effective 
April 30, 2003; this action satisfies the claims for service 
connection for these conditions.  Later in February 2004, the 
RO issued an SOC, and that same month, the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals), perfecting an appeal of the matters on 
the title page.  

In August 2004, the veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  During the 
hearing, the veteran submitted to the Board additional 
evidence accompanied by a waiver of initial RO consideration.  
The Board accepts this evidence for inclusion in the record 
on appeal.  See 38 C.F.R. § 20.800 (2004).  

As explained in more detail, below, given the various 
theories of entitlement asserted by the veteran and his 
representative and/or raised by the record, the Board has 
recharacterized each claim on appeal as on the title page. 

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran if 
further action, on his part, is required.  


REMAND

Initially, the Board also notes that, when the veteran filed 
his original application for service connection in April 
2003, he indicated that he was seeking service connection for 
the claimed disabilities as due to in-service Agent Orange 
(AO) and asbestos exposure.  The RO granted service for 
diabetes mellitus on the basis of AO exposure.  However, the 
RO has not considered either Agent Orange or asbestos 
exposure in adjudicating the claims currently on appeal.  The 
veteran and his representative again raised the question of 
whether service connection for any of the claimed 
disabilities on the basis of Agent Orange exposure is 
warranted.  Further, as indicated below, the record raises a 
question of whether service connection for any of the claimed 
conditions as secondary to the now service-connection 
diabetes mellitus is warranted.  Under these circumstances, 
the Board has expanded the issues on appeal to reflect all 
pertinent theories of entitlement for service connection for 
the claimed disabilities.  The RO must consider the claims on 
appeal under all pertinent theories of entitlement, in the 
first instance, to avoid any prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

However, prior to readjudicating the claims on appeal, the 
Board finds that additional RO action on each claim is 
warranted.  

In this regard, the Board points out that, in November 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

In June 2003, a VA examiner opined that the veteran's 
cardiovascular disease (to include hypertension) was less 
likely than not a complication of his diabetes mellitus.  He 
also reported that the veteran's eye examination was 
unremarkable with no evidence of diabetic retinopathy on 
limited clinical evaluation.  However, in a July 2004 
statement (apparently filed with, but not considered by the 
RO, prior to certification of the appeal to the Board), 
Kishor Patel, M.D., opined that the veteran's diabetes 
mellitus "contributes" to his cardiovascular disabilities 
and poor eyesight (although no specific eye disability was 
then identified).  The Board points out that secondary 
service is available, under 38 C.F.R. § 3.310(a), not only 
for disability caused by service-connected disability, but 
for the degree of disability resulting from aggravation to a 
nonservice- connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As neither Dr. Patel nor the VA examiner explicitly and 
directly addressed the question of the whether the veteran 
diabetes mellitus worsens any of the claimed disabilities, 
and, if so, the extent of such worsening, the Board finds 
that medical opinion addressing these matters would be 
helpful in resolving the question of secondary service 
connection for each disability under consideration.  The 
Board also points out, as regards the question of primary 
service connection for each disability under consideration, 
that the veteran has Vietnam service during the Vietnam era 
and is presumed to have been exposed to Agent Orange (see 38 
C.F.R. § 3.307(a) (2004); however, there is no medical 
opinion addressing the relationship, if any, between such 
presumed exposure and any of the disabilities under 
consideration.  Such opinions should also be obtained.  See 
38 U.S.C.A. § 5103A(d).  

Accordingly, the RO should arrange for the veteran to undergo 
VA cardiovascular and ophthalmology examinations to obtain 
medical evidence needed to resolve the claims on appeal.  The 
veteran is hereby advised that failure to report to any 
scheduled examination(s), without good cause, may result in 
denial of his claim(s).  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination(s), the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination(s) sent to him by the pertinent VA medical 
facility.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claims on 
appeal.  This should include a request that the veteran 
submit any evidence that his disabilities are associated with 
any claimed Agent Orange or asbestos exposure in service.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of each claim should include consideration 
of Dr. Patel's July 2004 opinion (see 38 C.F.R. §§ 19.31, 
19.37), and, for the sake of efficiency, the evidence 
submitted directly to the Board in August 2004.  

Accordingly, the matters on appeal are hereby REMANDED to the 
RO, via the AMC, for the following action:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to the veteran's 
claims for service connection for a heart 
disability, hypertension, and vision 
impairment to include diabetic 
retinopathy.  The RO's letter should also 
include a request that the veteran submit 
or identify any evidence that his 
disabilities are due to claimed Agent 
Orange or asbestos exposure in service.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
cardiovascular and ophthalmology 
examinations.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to each physician 
designated to examine the veteran, and 
each report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All tests, studies and 
consultations deemed necessary should be 
accomplished (with all findings made 
available to the appropriate physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, along with the complete 
rationale for any opinions expressed and 
conclusions reached (to include, as 
appropriate, citation to specific 
evidence of record), in a typewritten 
report.   

Cardiovascular examination - With respect 
to each diagnosed disability (to include 
any hypertension), the physician should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that such 
disability (a) is the result of disease 
or injury incurred in or aggravated 
during the veteran's military service, to 
include claimed exposure to Agent Orange 
and/or asbestos; or (b) was caused or is 
aggravated (worsened) by the veteran's 
service-connected diabetes mellitus.  If 
aggravation by service-connected diabetes 
mellitus is found, the doctor should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  

Ophthalmological examination - With 
respect to each diagnosed eye disability, 
the examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently diagnosed 
eye disability or disease (a) is the 
result of disease or injury incurred in 
or aggravated during the veteran's 
military service, to include claimed 
exposure to Agent Orange and/or asbestos, 
or (b) was caused or aggravated 
(worsening of any underlying eye 
disability or disease versus a temporary 
flare-up of symptoms) by the veteran's 
service-connected diabetes mellitus.  If 
aggravation by the service-connected 
diabetes mellitus is found, the doctor 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for a heart 
disability, for hypertension, and for 
vision impairment to include diabetic 
retinopathy, in light of all pertinent 
evidence and legal authority.  
Adjudication of each claim must include 
specific consideration of the July 2004 
statement of Dr. Patel (received prior to 
certification of the appeal to the Board 
but not previously considered), as well 
as evidence submitted directly to the 
Board in August 2004.  Moreover, the RO 
must consider all applicable theories of 
entitlement for each claimed disability: 
service connection as due to AO and/or 
asbestos exposure, as well as secondary 
service connection (on the bases of 
causation and aggravation).  

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC  that includes citation 
to and discussion of additional evidence 
and legal authority considered, and clear 
reasons and bases for all determinations, 
and afford the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



